[Cite as State ex rel. Ames v. Geauga Cty. Republican Cent. & Executive Commts., 2021-Ohio-2888.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

 STATE OF OHIO ex rel.                                     CASE NO. 2021-G-0004
 BRIAN M. AMES,

                  Relator-Appellant,                       Civil Appeal from the
                                                           Court of Common Pleas
         -v-

 GEAUGA COUNTY REPUBLICAN                                  Trial Court No. 2021 M 000093
 CENTRAL AND EXECUTIVE
 COMMITTEES, et al.,

                  Respondents-Appellees.


                                              OPINION

                                      Decided: August 23, 2021
                                        Judgment: Affirmed


 Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator-Appellant).

 Nancy C. Schuster, Schuster & Simmons Co., LPA, Bevelin House, 2913 Clinton
 Avenue, Cleveland, OH 44113 (For Respondents-Appellees).


MARY JANE TRAPP, P.J.

        {¶1}    Appellant, Brian Ames (“Mr. Ames”), appeals the judgment of the Geauga

County Court of Common Pleas dismissing his complaint against appellees, Geauga

County Republican Central and Executive Committees and Nancy B. McArthur in her

official capacity as chairman (collectively, the “appellees”), for failure to state a claim upon

which relief can be granted.
       {¶2}     Mr. Ames’s complaint alleged that the appellees violated R.C. 121.22, i.e.,

the Open Meetings Act (the “OMA”), when he was denied access to a meeting at which

the committees selected a qualified elector to fill the vacancy of a Republican member of

the Geauga County Board of Elections.

       {¶3}     Mr. Ames asserts one assignment of error, contending that the trial court

erred by granting the appellees’ motion to dismiss for the following reasons: (1) pursuant

to precedent from the Supreme Court of the United States, county central and executive

committees of a political party are “external intermediaries” created to serve public policy

and are subject to the OMA at all times; (2) R.C. 3501.07 confers upon a county executive

committee more than the power to make and file a recommendation for an appointment

to the county board of elections; and (3) the appointment to fill a vacancy in a county

board of elections is not an internal affair of a county political party.

       {¶4}     After a careful review of the record and pertinent law, we find that Mr. Ames

can prove no set of facts entitling him to relief for the following reasons:

       {¶5}     (1) The Supreme Court decision that Mr. Ames cites does not establish that

county central and executive committees are “public bodies” that are subject to the OMA

at all times.

       {¶6}     (2) Since R.C. 3501.07 only applies to a county executive committee, not a

county central committee, the statute does not provide a legal basis for determining that

a county central committee is a “public body” that is subject to the OMA.

       {¶7}     (3) While R.C. 3501.07 authorizes a county executive committee to

recommend an elector for appointment, the statute does not delegate to the county

executive committee “one of the sovereign functions of government, to be exercised for


                                               2

Case No. 2021-G-0004
the public benefit.” The “sovereign function” at issue is the power of appointment, which

the General Assembly expressly granted to the secretary of state.

        {¶8}     Thus, the Geauga County Court of Common Pleas properly dismissed Mr.

Ames’s complaint, and we affirm its judgment.

                               Substantive and Procedural History

        {¶9}     In February 2021, Mr. Ames, as “relator,” filed a “verified complaint in

mandamus, declaratory judgment, and injunction for enforcement of R.C. 121.22,”

naming as “respondents” the “Geauga County Republican Central and Executive

Committees”1 and “Nancy B. McArthur in her official capacity as chairman.”

        {¶10} Mr. Ames alleged that the General Assembly, by enacting R.C. 3501.07,

has empowered the executive committee to make and file a recommendation with the

Ohio Secretary of State for the appointment of a qualified elector to fill the vacancy of a

Republican member of the Geauga County Board of Elections. On February 6, 2021, the

committees held a meeting for that purpose in anticipation of the expiration of a

Republican member’s term on March 1. Chairman McArthur denied Mr. Ames and others

entrance to the meeting, despite Mr. Ames informing her that the meeting was required

by law to be an open meeting.

        {¶11} Mr. Ames alleged that the committees are “statutorily created public bodies

for the purpose of performing a statutory function”; the OMA applies to the meeting; and

the conduct of the meeting was in violation of the OMA. He sought a finding that the

appellees committed a violation of the OMA; a mandatory injunction pursuant to R.C.


1. In its filings in the trial court and in this court, the committees refer to themselves, respectively, as the
Geauga County Republican Party Central and Executive Committees. A review of Mr. Ames’s
memorandum in opposition indicates his omission of the word “party” was intentional. However, this
apparent disagreement is not relevant to the issue on appeal.
                                                       3

Case No. 2021-G-0004
121.22(I)(1); a civil forfeiture of $500 pursuant to R.C. 121.22(I)(2)(a); and costs and

reasonable attorney fees pursuant to R.C. 121.22(I)(2)(a).

       {¶12} The appellees appeared through counsel and filed a motion to dismiss

pursuant to Civ.R. 12(B)(6), contending that the committees were not “public bodies”

pursuant to the OMA when the county executive committee met pursuant to R.C. 3501.07

to make a recommendation for an appointment to the county board of elections. Mr.

Ames filed a memorandum in opposition.

       {¶13} In March 2021, the trial court filed an order finding “beyond doubt” that Mr.

Ames can prove no set of facts that would warrant the requested relief and dismissed Mr.

Ames’s complaint with prejudice.

       {¶14} Mr. Ames appealed and presents the following assignment of error:

       {¶15} “The trial court erred by granting Respondents’ Motion to Dismiss.”

       {¶16} Mr. Ames also presents the following five issues for review and argument:

       {¶17} “[1.] Are the county central and executive committees created by R.C.

3517.03 external intermediaries between the state and a county political party or internal

structures imposed upon the party?

       {¶18} “[2.] Did the General Assembly by the enactment of R.C. 3501.07 confer

upon a county executive committee more than the making and filing of a recommendation

with the secretary of state for the appointment of a qualified elector to fill a vacancy in the

respective county board of elections?

       {¶19} “[3.] Is the appointment of a qualified elector to fill a vacancy in a county

board of elections an internal affair of a county political party?




                                              4

Case No. 2021-G-0004
       {¶20} “[4.] Is this Court’s ruling in Jones v. Geauga Cty Republican Party Cent.

Commt., 2017-Ohio-2930 applicable to this case?

       {¶21} “[5.] Is the Sixth Circuit’s ruling in Banchy v. Republican Party of Hamilton

County (6th Cir. 1990), 898 F.2d 1192 applicable to this case?”

                                  Standard of Review

       {¶22} An order granting a Civ.R. 12(B)(6) motion to dismiss is subject to de novo

review. Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, 814 N.E.2d

44, ¶ 5.

       {¶23} A motion to dismiss for failure to state a claim is procedural and tests the

sufficiency of the complaint. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs., 65

Ohio St.3d 545, 548, 605 N.E.2d 378 (1992). In resolving a Civ.R. 12(B)(6) motion, courts

are confined to the allegations in the complaint and cannot consider outside materials.

State ex rel. Baran v. Fuerst, 55 Ohio St.3d 94, 97, 563 N.E.2d 713 (1990). In construing

the complaint, a court must presume that all factual allegations are true and make all

reasonable inferences in favor of the non-moving party. Mitchell v. Lawson Milk Co., 40

Ohio St.3d 190, 192, 532 N.E.2d 753 (1988). However, a court should not accept as true

any unsupported legal conclusions in the complaint. See id. at 193.

       {¶24} A complaint should not be dismissed for failure to state a claim unless it

appears beyond doubt from the face of the complaint that the plaintiff can prove no set of

facts entitling him to recover. Cleveland Elec. Illuminating Co. v. PUCO, 76 Ohio St.3d

521, 524, 668 N.E.2d 889 (1996). If, after considering the complaint accordingly, there is

no set of facts consistent with the appellant’s allegations that would permit recovery, the




                                            5

Case No. 2021-G-0004
judgment of dismissal will be affirmed. Grybosky v. Ohio Civ. Rights Comm., 11th Dist.

Ashtabula No. 2010-A-0047, 2011-Ohio-6843, ¶ 15.

                                         The OMA

       {¶25} The determinative issue in this case is a legal one: whether a major political

party’s county central and executive committees are “public bodies” that are subject to

the OMA.

       {¶26} The OMA begins with a pronouncement: “‘This section shall be liberally

construed to require public officials to take official action and to conduct all deliberations

upon official business only in open meetings unless the subject matter is specifically

excepted by law.’” State ex rel. More Bratenahl v. Bratenahl, 157 Ohio St.3d 309, 2019-

Ohio-3233, 136 N.E.3d 447, ¶ 8, quoting R.C. 121.22(A). “It directs that ‘[a]ll meetings of

any public body are declared to be public meetings open to the public at all times.’”

(Emphasis added.) Id., quoting R.C. 121.22(C). It also provides that “‘[a] resolution, rule,

or formal action of any kind is invalid unless adopted in an open meeting of the public

body.’” Id., quoting R.C. 121.22(H). It authorizes “[a]ny person” to “bring an action to

enforce” the OMA. R.C. 121.22(I)(1).

       {¶27} The term “public body” is defined, in relevant part, as any of the following:

       {¶28} “(a) Any board, commission, committee, council, or similar decision-making

body of a state agency, institution, or authority, and any legislative authority or board,

commission, committee, council, agency, authority, or similar decision-making body of

any county, township, municipal corporation, school district, or other political subdivision

or local public institution;




                                              6

Case No. 2021-G-0004
       {¶29} “(b) Any committee or subcommittee of a body described in division

(B)(1)(a) of this section * * *.” (Emphasis added.) R.C. 121.22(B)(1)(a) and (b).

       {¶30} The term “meeting” is defined as “any prearranged discussion of the public

business of the public body by a majority of its members.” (Emphasis added.) R.C.

121.22(B)(2).

       {¶31} The term “public business” is not defined in the OMA. The Supreme Court

of Ohio has defined it as “the business of the government,” “matters within the purview of

a public body’s duties, functions and jurisdiction,” and “those matters over which the

public governmental body has supervision, control, jurisdiction or advisory power.” White

v. King, 147 Ohio St.3d 74, 2016-Ohio-2770, 60 N.E.3d 1234, ¶ 21.

                                 External Intermediaries

       {¶32} In his first issue for review and argument, Mr. Ames contends that county

central and executive committees are “external intermediaries” that were created to serve

public policy. As such, they are subject to the OMA “at all times.”

                                     Legal Principles

       {¶33} R.C. Chapter 3517 addresses matters relating to campaigns and political

parties.   R.C. 3517.01 governs the formation and existence of a political party for

purposes of R.C. Title 35 (Elections).        R.C. 3517.02 and R.C. 3517.03 address

“controlling committees” of “major political parties.”

       {¶34} R.C. 3517.03 provides that “[t]he controlling committees of each major

political party or organization shall be [1] a state central committee consisting of two

members, one a man and one a woman, representing either each congressional district

in the state or each senatorial district in the state, as the outgoing committee determines;


                                              7

Case No. 2021-G-0004
[2] a county central committee consisting of one member from each election precinct in

the county, or of one member from each ward in each city and from each township in the

county, as the outgoing committee determines; and [3] such district, city, township, or

other committees as the rules of the party provide.” (Emphasis added.) R.C. 3517.02

provides that “[a]ll members of controlling committees of a major political party shall be

elected by direct vote of the members of the party * * *.”

       {¶35} R.C. 3517.03 provides that “[e]ach major party controlling committee shall

elect an executive committee that shall have the powers granted to it by the party

controlling committee, and provided to it by law.” (Emphasis added.)

       {¶36} Courts have determined that political parties are not governmental entities.

The Supreme Court of Ohio has characterized political parties as “basically voluntary

associations of persons who act together principally for party and community purposes.”

State ex rel. Cain v. Kay, 38 Ohio St.2d 15, 18, 309 N.E.2d 860 (1974). As the Eighth

District Court of Appeals has aptly explained, “[a]lthough political parties have certain

public responsibilities, they are basically voluntary associations made up of persons who

act together for various community and party purposes and who are governed in most

respects by their own rules and usages.” State ex rel. McCurdy v. DeMaioribus, 9 Ohio

App.2d 280, 281, 224 N.E.2d 353 (8th Dist.1967).

       {¶37} Since a political party is not a governmental entity, members of a political

party’s county central and executive committees are generally not considered public

officials. See McCurdy at 281-282 (“[I]t is the general rule in the United States that party

committeemen do not hold a ‘public office’-although the Legislature may, by statute,

regulate the election and conduct of political committees”); 2002 Ohio Atty.Gen.Ops. No.


                                             8

Case No. 2021-G-0004
2002-038, *2 (“[A]s a general rule, the members of these committees are not considered

officers or employees of a governmental entity, but rather officers of the political party that

elects or appoints them”).

                                          Analysis

       {¶38} In support of his position that county committees are “public bodies” at all

times, Mr. Ames relies on the Supreme Court of the United States’ decision in Eu v. San

Francisco Cty. Democratic Cent. Commt., 489 U.S. 214, 109 S.Ct. 1013, 103 L.Ed.2d

271 (1989).

       {¶39} In Eu, the Court determined that California’s statutory restrictions on the

“organization and composition of official governing bodies” of political parties

unconstitutionally burdened the associational rights of the parties and their members. Id.

at 229-233. The restrictions at issue “dictate[d] the size and composition of the state

central committees; set forth rules governing the selection and removal of committee

members; fix[ed] the maximum term of office for the chair of the state central committee;

require[d] that the chair rotate between residents of northern and southern California;

specif[ied] the time and place of committee meetings; and limit[ed] the dues parties may

impose on members.” (Footnotes omitted.) Id. at 218-219. Violations of the provisions

were criminal offenses punishable by fine and imprisonment. Id. at 219. The Supreme

Court determined that these statutory restrictions improperly limited “a political party’s

discretion in how to organize itself, conduct its affairs, and select its leaders.” Id. at 230.

       {¶40} Mr. Ames argues that pursuant to Eu, the Ohio General Assembly does not

possess constitutional authority to impose a particular internal structure upon a political

party. Therefore, for R.C. 3517.03 to survive constitutional scrutiny, this court must


                                              9

Case No. 2021-G-0004
construe it as involving the General Assembly’s creation of “an external intermediary

body” between the major state and county political parties. Since county committees

were “created by statute to serve public policy,” they are subject to the OMA “at all times.”

       {¶41} We note that Mr. Ames did not allege in his complaint that R.C. 3517.03 is

unconstitutional, and there is no indication that he served a copy of his complaint on the

Ohio Attorney General. R.C. 2721.12(A) provides, in relevant part, that “a declaration

shall not prejudice the rights of persons who are not made parties to the action or

proceeding. * * * [I]f any statute * * * is alleged to be unconstitutional, the attorney general

also shall be served with a copy of the complaint in the action or proceeding and shall be

heard.” See also Cicco v. Stockmaster, 89 Ohio St.3d 95, 97, 728 N.E.2d 1066 (2000),

syllabus (involving the former version of the statute).

       {¶42} It is also questionable whether Mr. Ames has standing to challenge the

statute’s constitutionality, as he does not allege that he is a member of the Geauga

County Republican Party or a member of the county central or executive committees.

See State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d 451, 469-

470, 715 N.E.2d 1062 (1999) (“In order to have standing to attack the constitutionality of

a legislative enactment, the private litigant must generally show that he or she has

suffered or is threatened with direct and concrete injury in a manner or degree different

from that suffered by the public in general, that the law in question has caused the injury,

and that the relief requested will redress the injury”).

       {¶43} Even if Mr. Ames had properly raised a constitutional issue, we cannot

reach Mr. Ames’s desired outcome.




                                              10

Case No. 2021-G-0004
         {¶44} When examining a statute, a court must afford the act a constitutional

construction “if one is reasonably available.” (Emphasis added.) United Air Lines, Inc. v.

Porterfield, 28 Ohio St.2d 97, 100, 276 N.E.2d 629 (1971); State v. May, 11th Dist.

Ashtabula No. 2005-A-0011, 2006-Ohio-3406, ¶ 19.

         {¶45} Mr. Ames cites no legal authority supporting, much less compelling, his

proposed “constitutional” construction of the statute.         Determining that the county

committees of the major political parties in this state are “external intermediary bodies”

that “serve public policy” is not reasonably supported by the existing statutory language.

Rather, Mr. Ames is asking this court to rewrite the statute, which no court has authority

to do.

         {¶46} Accordingly, the Eu decision does establish that county central and

executive committees are “public bodies” that are subject to the OMA “at all times.”

                                  Power of Appointment

         {¶47} In his second issue, Mr. Ames contends that R.C. 3501.07 confers upon a

county executive committee more than a right to recommend an appointment to the

county board of elections. In his third issue, Mr. Ames contends that this statutory right

does not involve an “internal affair” of a county political party.

                                        R.C. 3501.07

         {¶48} R.C. 3501.07 is part of Title 35 (Elections), Chapter 3501 (Election

Procedure; Election Officials). It provides, in relevant part, as follows:

         {¶49} “At a meeting held not more than sixty nor less than fifteen days before the

expiration date of the term of office of a member of the board of elections, or within fifteen

days after a vacancy occurs in the board, the county executive committee of the major


                                              11

Case No. 2021-G-0004
political party entitled to the appointment may make and file a recommendation with the

secretary of state for the appointment of a qualified elector. The secretary of state shall

appoint such elector, unless the secretary of state has reason to believe that the elector

would not be a competent member of such board. In such cases the secretary of state

shall so state in writing to the chairperson of such county executive committee, with the

reasons therefor, and such committee may either recommend another elector or may

apply for a writ of mandamus to the supreme court to compel the secretary of state to

appoint the elector so recommended. In such action the burden of proof to show the

qualifications of the person so recommended shall be on the committee making the

recommendation. If no such recommendation is made, the secretary of state shall make

the appointment.” (Emphasis added.)

                                      Legal Principles

       {¶50} In State ex rel. Hayes v. Jennings, 173 Ohio St. 370, 182 N.E.2d 546 (1962),

the Supreme Court of Ohio found an exception to the general understanding that a county

central committee of a political party is not a public office.

       {¶51} In Hayes, the court considered an action in quo warranto by a relator

seeking the pro tempore clerk of courts to surrender the office to allow the relator to take

the office. Id. at 371-372. The relator challenged the constitutional authority of the

General Assembly to confer on the county central committee of a political party the

authority to appoint an individual for a vacancy in a county office pursuant to R.C. 305.02.

Id. at 372.

       {¶52} R.C. 305.02(B) provided, in relevant part, that “[i]f a vacancy occurs from

any cause in any of the offices named is division (A) of this section [county commissioner,


                                              12

Case No. 2021-G-0004
prosecuting attorney, county auditor, county treasurer, clerk of the court of common pleas,

sheriff, county recorder, county engineer, or coroner], the county central committee of the

political party with which the last occupant of the office was affiliated shall appoint a

person to hold the office and to perform the duties thereof until a successor is elected and

has qualified. Appointments made under this division of this section shall be certified by

the appointing county central committee to the county board of elections and to the

secretary of state, and the persons so appointed and certified shall be entitled to all

remuneration provided by law for the offices to which they are appointed.”2

        {¶53} The court determined that the General Assembly’s delegation of power did

not violate the Ohio Constitution. Hayes at syllabus. The court further determined that

“the power conferred by [R.C. 305.02] upon central committeemen makes them public

officers” and makes the county central committee a “public office.” Id. at 374, paragraph

one of the syllabus.

        {¶54} In Cain, supra, the court subsequently clarified the extent of its holding in

Hayes. In that case, the court considered a quo warranto action where the petitioner

challenged the respondent’s right and title to the office of chairman of the state central

committee of a minor political party. Id. at16. The court stated as follows:

        {¶55} “In Hayes, it was the delegation by statute of one of the sovereign functions

of government, to be exercised for the public benefit, to the county central committeemen

that outweighed the traditional reluctance of the court to interfere in the internal affairs of

political parties. Political parties are basically voluntary associations of persons who act

together principally for party and community purposes.                     Courts should defer to the


2. The current version of R.C. 305.42 is nearly identical, but its provisions have been separated into lettered
paragraphs.
                                                      13

Case No. 2021-G-0004
appropriate party tribunals established by the members for the resolution of internal

disputes of the party. For purposes of quo warranto, it is only where party officers assume

duties affecting activities beyond the sphere of the internal affairs of the party and exercise

official powers that are part of the sovereign functions of the state, properly exercisable

for the public benefit, that the courts will intercede.” (Emphasis added.) Id. at 18-19.

       {¶56} More recently, in Banchy v. Republican Party of Hamilton Cty., 898 F.2d

1192 (6th Cir.1990), the Sixth Circuit addressed Hayes in determining whether the

election of political party officers arguably constitutes state action under 42 U.S.C. 1983.

The plaintiffs argued that the “special powers” that the state granted to the county central

committees of major political parties raised a “colorable argument that all the actions of a

committee constitute state action.” (Emphasis added.) Id. at 1194. The court disagreed,

stating as follows:

       {¶57} “While section 305.02 delegates to the central committees of a state party

the power to appoint certain county officials when a vacancy occurs, this does not mean

that all actions of a central committee constitute state action. When performing the narrow

duties assigned to it under section 305.02, the Central Committee of the Republican Party

may well be engaging in state action. State ex rel. Hayes v. Jennings, 173 Ohio St. 370,

374, 19 Ohio Op. 2d 314, 182 N.E.2d 546 (1962) (‘[t]he power conferred by Section

305.02, Revised Code, upon central committeemen makes them public officers’); see also

Smith v. Allwright, 321 U.S. 649, 663, 64 S.Ct. 757, 88 L.Ed. 987 (1944) (‘the party takes

its character as a state agency from the duties imposed upon it by state statutes; the

duties do not become matters of private law because they are performed by a political

party’). When engaging in party activities, such as electing ward chairmen, distinct from


                                              14

Case No. 2021-G-0004
their official governmental duties, the members of the Central Committee do not continue

to act under color of state law merely because they have some governmental duties.

There must be some allegation that the activities directly influence the governmental

duties.” (Emphasis added.) Id. at 1195.

      {¶58} Although not controlling authority, the Ohio Attorney General has addressed

the applicability of the OMA to a county central committee of a political party. See 1980

Ohio Atty.Gen.Ops. No. 80-083. The attorney general concluded that the county central

committee must comply with the OMA when it holds a meeting pursuant to R.C. 305.02

to fill vacancies in county offices, since “[i]t is the sovereign power bestowed upon the

county central committee by R.C. 305.02 that makes the committee members public

officers and the committee a public body.” Id. at *5. “The exercise of such sovereign

power through a meeting held pursuant to R.C. 305.02 must necessarily be considered

public business.” Id.

      {¶59} However, the attorney general concluded that the OMA does not apply to a

meeting of a county central committee when the purpose is to conduct internal party

business unrelated to its duties of making appointments to vacant offices under R.C.

305.02. Id. “The conducting of internal party business is not considered the exercise of

a sovereign function of government, and thus cannot be considered ‘public business’ for

purposes of R.C. 121.22(B)(2).” Id.

      {¶60} In Jones v. Geauga Cty. Republican Party Cent. Commt., 2017-Ohio-2930,

82 N.E.3d 16 (11th Dist.), this court considered whether the OMA applied to a meeting of

the Geauga County Republican Party Central Committee to amend its internal bylaws

and to select and appoint new members to the local central committee. Id. at ¶ 3, ¶ 35.


                                           15

Case No. 2021-G-0004
        {¶61} We recognized that under the circumstances presented in Hayes, “R.C.

305.02 transmutes the members of a county central committee of a political party to

‘public officers.’” (Emphasis added.) Id. at ¶ 26. However, based on our review of Cain

and Banchy, we determined that “a central committee of a local political party is only

comprised of ‘public officers’ when the committee is actually undertaking its limited,

governmental duties.” Id. at ¶ 28. We concluded that “although members of a central

committee of a political party are public officers upon acting under the authority granted

in R.C. 305.02 in filling vacanc[ies] in county offices, these same committee members do

not constitute public officials engaged in public meetings when they are addressing the

internal affairs of the political party.” Id. at ¶ 35.3

                                                 Analysis

        {¶62} Mr. Ames essentially argues that the authority R.C. 305.02 grants to a

county central committee to fill county office vacancies is analogous to the authority R.C.

3501.07 grants to a county executive committee to recommend to the Ohio Secretary of

State a qualified elector to fill a vacancy on the county board of election. In other words,

R.C. 3501.07 transmutes the members of a county executive committee into public

officers and makes them subject to the OMA. See Jones at ¶ 26. We do not agree.

        {¶63} We note that R.C. 3501.07 only applies to a county executive committee,

not a county central committee. Therefore, R.C. 3501.07 does not provide a basis for

determining that a county central committee is a “public body” that is subject to the OMA.




3. In his fourth and fifth issues presented for review and argument, Mr. Ames requests that we disregard,
respectively, this court’s decision in Jones and the Sixth Circuit’s decision in Banchy as inapplicable to the
present case. As demonstrated herein, we find these authorities to be instructive to the issues in this case.
                                                     16

Case No. 2021-G-0004
       {¶64} Further, while we acknowledge that the actions of a county executive

committee pursuant R.C. 3501.07 do not involve “purely” internal party affairs as

discussed in Cain and Jones, we do not construe R.C. 3501.07 as delegating to the

county executive committee “one of the sovereign functions of government, to be

exercised for the public benefit.” Cain at 18.

       {¶65} As in Hayes, the “sovereign function of government” involved in this case is

the power of appointment pursuant to Article II, Section 27 of the Ohio Constitution, which

states, in relevant part, that “[t]he election and appointment of all officers, and the filling

of all vacancies, not otherwise provided for by this constitution, or the constitution of the

United States, shall be made in such manner as may be directed by law * * *.” See Hayes

at 372.

       {¶66} In contrast to R.C. 305.02(B), which states that the county central

committee “shall appoint” a person to fill vacancies in certain county offices, the General

Assembly expressly granted to the secretary of state the power to appoint members of

county boards of elections. See State ex rel. Lorain Cty. Democratic Party Executive

Commt. v. LaRose, Slip Opinion No. 2021-Ohio-1144, ¶ 11 (noting that “the secretary of

state has the power of appointment”).

       {¶67} Specifically, “[t]he secretary of state is the chief election officer of the state,

with such powers and duties relating to the registration of voters and the conduct of

elections as are prescribed in Title [35] of the Revised Code.” R.C. 3501.04. Each county

in Ohio has “a board of elections consisting of four qualified electors of the county, who

shall be appointed by the secretary of state, as the secretary’s representatives.”

(Emphasis added.) R.C. 3501.06(A). “Beginning in 2017, on the first day of March in


                                              17

Case No. 2021-G-0004
odd-numbered years, the secretary of state shall appoint two of such board members for

a term of four years. One of those board members shall be from the political party which

cast the highest number of votes for the office of governor at the most recent regular state

election, and the other shall be from the political party which cast the next highest number

of votes for the office of governor at such election. Thereafter, all appointments shall be

made on the first day of March in odd-numbered years for a term of four years.”

(Emphasis added.) R.C. 3501.06(B)(2). “All vacancies filled for unexpired terms and all

appointments to new terms shall be made from the political party to which the vacating or

outgoing member belonged, unless there is a third political party which cast a greater

number of votes in the state at the most recent regular state election for the office of

governor than did the party to which the retiring member belonged, in which event the

vacancy shall be filled from such third party.” (Emphasis added.) R.C. 3501.06(C).

       {¶68} In contrast to R.C. 305.02(B), R.C. 3501.07 states that the county executive

committee “may make and file a recommendation with the secretary of state for the

appointment of a qualified elector. The secretary of state shall appoint such elector,

unless the secretary of state has reason to believe that the elector would not be a

competent member of such board.” (Emphasis added.) Id. “[I]f no such recommendation

is made, the secretary of state shall make the appointment.” (Emphasis added.) Id.

       {¶69} Despite the foregoing statutory language, Mr. Ames contends that the

county executive committee’s statutory right to proceed in mandamus to compel the

appointment of its recommended elector is determinative of the statute’s meaning. We

do not agree.




                                            18

Case No. 2021-G-0004
      {¶70} If the secretary of state determines that the recommended elector would not

be a competent member, R.C. 3501.07 further provides that he or she “shall so state in

writing to the chairperson of such county executive committee, with the reasons therefor.”

The county executive committee “may either recommend another elector or may apply

for a writ of mandamus to the supreme court to compel the secretary of state to appoint

the elector so recommended. In such action the burden of proof to show the qualifications

of the person so recommended shall be on the committee making the recommendation.”

Id.

      {¶71} Contrary to Mr. Ames’s insinuation, the secretary of state does not simply

rubber-stamp the county executive committee’s recommendation.           According to the

Supreme Court of Ohio, “R.C. 3501.07 gives the secretary of state ‘broad discretion in

determining whether recommended appointees are competent to be members of boards

of elections.’” LaRose, supra, at ¶ 13, quoting State ex rel. Democratic Executive Commt.

of Lucas Cty. v. Brown, 39 Ohio St.2d 157, 160, 314 N.E.2d 376 (1974). “The general

rule in regard to the issuance of a writ of mandamus to appointing authorities is that such

authorities, vested with the power of appointment to office, are generally entitled to

exercise judgment and discretion in the matter, and where that is the case courts in

mandamus actions will only compel the appointing board or officer to proceed to exercise

the power of appointment, and will not allow a writ of mandamus to control or override the

decision made.” Brown at 160. Thus, in order to prevail, the county executive committee

“must establish, by clear and convincing evidence, a clear legal right to have [the

recommended elector] appointed to the board and a clear duty on the part of [the

secretary of state] to do so.” LaRose at ¶ 13.


                                            19

Case No. 2021-G-0004
      {¶72} In fact, the Supreme Court has denied writs of mandamus in two recent

cases where the secretary of state rejected the county executive committee’s

recommended elector.      See id. and State ex rel. Ashtabula Cty. Democratic Party

Executive Commt. v. LaRose, 160 Ohio St.3d 1442, 2020-Ohio-5061, 155 N.E.3d 949.

      {¶73} While R.C. 3501.07 certainly gives the county executive committee an

opportunity to provide meaningful input, the “sovereign function of government,” i.e., the

power of appointment, expressly lies with the secretary of state. Accordingly, R.C.

3501.07 does not make a county executive committee a “public body” that is subject to

the OMA.

      {¶74} Finally, since the committees in this case did not act as “public bodies” that

were subject to the OMA, there is no legal basis for a claim under the OMA against

Chairman McArthur.

      {¶75} In sum, based on the allegations in Mr. Ames’s complaint and the applicable

law, Mr. Ames can prove no set of facts entitling him to relief. Therefore, the trial court

properly dismissed Mr. Ames’s complaint.

      {¶76} Mr. Ames’s sole assignment of error is without merit.

      {¶77} For the foregoing reasons, the judgment of the Geauga County Court of

Common Pleas is affirmed.


CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            20

Case No. 2021-G-0004